O PS 8
(3/15)


                                UNITED STATES DISTRICT COURT
                                                                                                             FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                               for                                 EASTERN DISTRICT OF WASHINGTON


                                             Eastern District of Washington                         Jun 29, 2021
                                                                                                        SEAN F. MCAVOY, CLERK


U.S.A. vs.                    Josiah Jacob Arquette                         Docket No.          0980 1:18CR02026-SMJ-1


                                  Petition for Action on Conditions of Pretrial Release

       COMES NOW Phil Casey, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Josiah Jacob Arquette, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the Court at Yakima, Washington on the 23rd day of June 2021, under the following conditions:

Special Condition #1:
Defendant shall participate in a program of GPS location monitoring. Defendant shall wear at all times, a GPS device under
the supervision of United States Probation/Pretrial Services Office. In the event the Defendant does not respond to GPS
monitoring or cannot be found, the United States Probation/Pretrial Services Office shall notify the United States Marshals’
Service, who shall immediately find, arrest, and detain Defendant. Defendant shall pay all or part of the cost of the program
based upon ability to pay as determined by the United States Probation/Pretrial Services Office.

Special Condition #2:
Defendant shall participate in a program of GPS confinement. Defendant shall wear at all times, a GPS device under the
supervision of U.S. Probation. Defendant shall be restricted at all times, to his approved residence except for: attorney visits;
court appearances; case-related matters; court-ordered obligations; or other activities as pre-approved by the pretrial office
or supervising officer, including but not limited to employment, religious services, medical necessities.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Arquette is alleged to have violated special condition number 2 of his release on June 28, 2021, by leaving
his residence without permission of the United States Probation Office.

Violation #2: Ms. Arquette is alleged to have violated special condition number 2 of his release on June 28, 2021, by
removing his GPS location monitoring device without permission of the United States Probation Office.

On June 23, 2021, the Honorable Magistrate Judge Dimke imposed the above-noted special condition of release for Mr.
Arquette until his supervised release revocation hearing on July 7, 2021.

On June 23, 2021, Mr. Arquette was enrolled in the home confinement GPS program at his grandmother's house located at
                       Toppenish, Washington.

On June 28, 2021, Mr. Arquette cut off his GPS location monitoring device and left his approved residence without
permission at 8:20 p.m. Mr. Arquette's mother stated the defendant cut off his GPS device and ran down the street toward
the casino in Toppenish, Washington. After Mr. Arquette left the residence, he made no effort to contact probation to
explain his situation and his current whereabouts is unknown.
PS-8
Re: Arquette, Josiah Jacob
June 29, 2021
Page 2
                         PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                    I declare under the penalty of perjury that the
                                                                    foregoing is true and correct.
                                                                    Executed on:      June 29, 2021
                                                          by        s/Phil Casey
                                                                    Phil Casey
                                                                    U.S. Pretrial Services Officer


 THE COURT ORDERS

 [ ]    No Action
 [X ]   The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ ]    The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case
 [X ]   Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                      Signature of Judicial Officer
                                                                        6/29/2021

                                                                      Date
